 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLE ANGELIQUE IORG,                            No. 2:18-cv-02953 MCE CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. On November 9, 2018, plaintiff requested

18   authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was

19   referred to this court by Local Rule 302(c)(21).

20          On November 13, 2018, plaintiff paid the filing fee for this action, such that her motion to

21   proceed in forma pauperis is rendered moot.

22          The federal courts are courts of limited jurisdiction. In the absence of a basis for federal

23   jurisdiction, plaintiff’s claims cannot proceed in this venue. Because there is no basis for federal

24   subject matter jurisdiction evident in the complaint, plaintiff will be ordered to show cause why

25   this action should not be dismissed. Failure to allege a proper basis for subject matter jurisdiction

26   will result in a recommendation that the action be dismissed.

27   ////

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is denied as moot; and

 3             2. No later than November 30, 2018, plaintiff shall show cause why this action should not

 4   be dismissed for lack of subject matter jurisdiction.

 5   Dated: November 16, 2018
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10   2/ iorg2953.ifp-nojuris

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
